That part of the order appealed from granting an examination before trial in an action for alleged violation of plaintiff’s right of privacy under section 51 of the Civil Rights Law is unanimously reversed and item 1(e) is stricken from the notice of examination before trial. Item 1(e) relates to the income derived by defendant from exhibition of the picture. The only reason advanced by plaintiff for retaining this item is that it will furnish further evidence of the extent of the exhibition of the motion picture in which her right of privacy was allegedly violated. The remaining items upon which defendant may be examined furnish ample scope for eliciting such evidence, and in a tort action for personal injuries such as this (Biddle v. McFadden, 201 N. Y. 215, 218) it is neither necessary nor proper to supplement those items with evidence of defendant’s income. The date for the examination to proceed shall be fixed in the order. Settle order on notice. Present — Peek, P. J., Cohn, Callahan, 'Breitel and Botein, JJ.